Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.

 Response to Amendment
The amendment filed 3/9/2022 has been entered.  Claims 1-4 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 101 and 112(b) rejection previously set forth in the Final Office Action mailed 9/9/2021.

Response to Arguments
Applicant amends independent claim 1 to recite “applying filtering to the static content objects of the one or more blended content objects to create a multi-scale image layers presentation”.  Applicant argues on pages 4 and 5 regarding claims 1-4 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Bradski is now modified with Ishikawa to teach the limitations as recited.

Claim Objections
Claim 1 is objected to because of the following informalities.
For claim 1, Examiner believes this claim should be amended in the following manner: 
1.   A computer-implemented method for generating an interactive and augmented display, the method comprising:
receiving one or more static content objects comprising one or more of an image, text, an audio file, and a kinetic representation;
receiving one or more dynamic content objects comprising digital representations of actions received by one or more sensors;
blending the one or more static content objects with the one or more dynamic content objects according to a predetermined semantic or style relationship to generate one or more blended content objects;
producing one or more final video objects, the producing comprising:
applying filtering to the static content objects of the one or more blended content objects to create a multi-scale image layers presentation[[,]]; and
applying transformations to the dynamic content objects of the [[the]] multi-scale image layers presentation, to produce the one or more final video objects, each final video object comprising image data and one or more of audio data, kinetic data, and text data; and transmitting the one or more final video objects to one or more displays over a network.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US PGPUB 20160026253) in view of Ishikawa et al. (US PGPUB 2020021300).
As per claim 1, Bradski discloses a computer-implemented method for generating an interactive and augmented display (Bradski, abstract and [0212], the head-mounted system 30 includes an “augmented* mode, wherein the Interface 37 provides an augmented reality interface, in the augmented mode, the interface display 33 may he substantially transparent, thereby allowing the user to view the local, physical environment (i.e. augmented display); and [0878], the interactive interface provided for interacting with one or more virtual environments, and objects (i.e. interactive display)), the method comprising:
receiving one or more static content objects comprising one or more of an image, text, an audio file, and a kinetic representation (Bradski, [0190], the gateway 14 buffers and 
receiving one or more dynamic content objects comprising digital representations of actions received by one or more sensors (Bradski, [0869], where a first user appears to the second user in the blended virtual interface mode as a virtual object; where the first user is scanned via a motion capture system; and [0862], where virtual objects can be dynamic and change with time or with various location and distance relationships with the user or other users);
blending the one or more static content objects with the one or more dynamic content objects (Bradski, [0869], where a first user appears to the second user in the blended virtual interface mode as a virtual object; the virtual representation of the first user maps to a dynamic content object; in addition, other local physical objects can be scanned and rendered as virtual objects; these local physical objects map to static content objects; [0192], prioritizing dynamic characters and objects within the user's field-of-view over static objects in the background (i.e. blending dynamic objects and static objects for display to the user); Fig. 54 and [0856]-[0857], a user interface operating In accordance with the blended virtual interface mods presents a virtual world 5400 comprised of fully virtual objects 5410, and rendered physical objects 5420. The rendered physical objects 5420 include a building 5420A, the ground 5420B, and a platform 5420C ([interpreted as static objects). Rendered virtual objects 5410 (virtual object can be a dynamic object, see [0862] may Include people, plants, vehicles, animals, creatures, machines, etc. (thus blended virtual Interface mode Interpreted as displaying and according to a predetermined semantic or style relationship to generate one or more blended content objects (Bradski, [0582]; object recognizers are atomic autonomous software and/or hardware modules which ingest pose-tagged images, and geometry, and produce parametric geometry that has semantics attached. The semantics may take the form of taxonomical descriptors, for example “wall,' "chair", etc., (i.e. predetermined semantic relationship for content objects); [0844], the semantic map 11603 comprises information that provides semantic content usable by the system, e.g. for objects and locations in the world being tracked-by the Map);
producing one or more final video objects, the producing comprising:
applying transformations to the dynamic content objects of the multi-scale image layers presentation, to produce the one or more final video objects, each final video object comprising image data and one or more of audio data, kinetic data, and text data (Bradski, [0718], “the AR system may collect information representative of movement of one or more limbs of the user and/or of the user's entire body. The AR system may collect such information via user worn sensors (e.g., accelerometers, gyros) and/or via a room sensor system which monitors a physical space in which the user is located; and [0719], “the AR system uses the collected information to render the entire body of the avatar in a way that reflects that actual movement of the user which the avatar represents. The AR system may perform functions such along with real-time texture mapping, applying images (e.g., video) to the avatar”, the first user’s avatar maps to a dynamic content object; and the capturing of the user’s movements via sensors maps to capturing kinetic data and using it to display the virtual object to the second user); and 
transmitting the one or more final video objects to one or more displays over a network (Bradski, Fig. 69, p. 196, and [0970]  referring to FIG. 69, a player's eye view 6952 of another player 6950 who also happens to be actually present in London and walking across the same bridge toward the “agent 006” player 6940, but without a head-worn AR system is  6954, which is wirelessly connected with the larger system and utilized as a “window” into the AR world of the game and configured to present in the limited user interface of the device, AR information regarding one or two other nearby players (e.g., actual or virtual), along with other AR display information 6962 such as warnings or character information. As shown in FIG. 69, a virtual representation of the agent 006 player 6958 and that of agent 009 6960 are shown on the user interface).
Bradski disclosing an AR environment where one user can view the dynamic movements of an avatar of another user that are driven by the other user’s physical movements, but doesn’t display the filtering of static objects.  However Ishikawa discloses producing one or more final video objects, the producing comprising:
applying filtering to the static content objects of the one or more blended content objects to create a multi-scale image layers presentation (Ishikawa, Fig. 24 and [0240]-[0242], where avatars of other users is displayed in the vicinity for the user; whether avatars are displayed depends on how much the other avatars’ visual fields overlap with the user’s visual field; and [0254], avatars of other users can be displayed as an icon, as a contour, in monochrome, or in full color depending on the closeness of their relationship to the user,  the determination of which avatars to display in the user’s device or how to display their avatars maps to filtering the display of static content).
Bradski and Ishikawa are analogous since both of them are dealing with the presentation of virtual content to users. Bradski provides a way of providing an augmented or virtual environment to users that consists of both dynamic and static virtual objects in which the user can interact with other users. Ishikawa provided a way of filtering the display of avatars of people in the area to display for the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the filtering of static content such as avatars taught by Ishikawa into the modified 

As per claim 2, claim 1 is incorporated and Bradski in view of Ishikawa discloses further comprising playing the one or more final video objects on the one or more displays (Bradski, [0207], video being presented to user via tits Interface 37 over a computing network 5; [0892], the system may display time-based augmented video in the local environment with the display device, such as a Madagascar jungle scene (ram the walls and ceilings, with or without jungle sounds and other effects, either static or dynamic (i.e. comprising final video objects); and [1648], videos may be presented via an AR system component capable of rendering 3D wide field of view images or some other device that can present to a user a wide field of view).

As per claim 3, claim 2 is incorporated and Bradski in view of Ishikawa discloses further comprising modifying the playing of the one or more final video objects based on one or more triggers sensed by at least one of the one or more displays (Bradski, [1516] and [1566], where gestures or actions by the first user, such as a gesture or the firing of a virtual ray gun, can cause rendering of metadata or a virtual blast affect to that user or to other users).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski (US PGPUB 20160026253) in view of Ishikawa et al. (US PGPUB 20200219300) and in further view of Balest (US PGPUB 20170220583).
As per claim 4, claim 1 is incorporated and Bradski in view of Ishikawa doesn’t disclose but Balest discloses wherein the transformations or filtering is further based on a demographic attributes of at least one viewer of the one or more final video objects 
Bradski in view of Ishikawa and Balest are analogous since both of them are dealing with the presentation of virtual content to users. Bradski in view of Ishikawa provides a way of providing an augmented or virtual environment to users that consists of both dynamic and static virtual objects in which the user can interact with other users. Balest provided a way of determining appropriate recommendations for a user of media content based partly on the user’s demographic information from the user’s profile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the user of demographic information to choose content as taught by Balest into the modified invention of Bradski in view of Ishikawa such that system will be able to provide content to the user that the user will be interested in and the selection/presentation of media assets for the user can be improved upon (Balest, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cossairt et al. (US PGPUB 20190172265) discloses an interactive video game system where the motions of the users are captured in real time and mapped to avatar motions displayed on a display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619